Citation Nr: 1139676	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-33 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for glaucomatocyclitic crisis, both eyes, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In correspondence received in November 2010 the Veteran indicated that he no longer desired a Board hearing on this matter.

While a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the Board notes that a July 2010 RO decision granted the Veteran entitlement to a TDIU, effective March 3, 2008.


FINDINGS OF FACT

1.  For the rating period on appeal prior to September 15, 2009, the Veteran's eye disability was manifested by corrected visual acuity of no worse than 20/80 in the right eye and 20/100 in the left eye; concentric contraction of visual field to 15 degrees but not to 5 degrees has not been shown.

2.  From September 15, 2009, the Veteran's eye disability was manifested by corrected visual acuity of no worse than 20/80 in the right eye and 20/100 in the left eye; concentric contraction of visual field to 5 degrees has not been shown.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for glaucomatocyclitic crisis, both eyes, prior to September 15, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.75, 4.76, 4.80, 4.83a, 4.84, Diagnostic Codes 6013, 6076, 6079, 6080 (prior to December 10, 2008).

2.  The criteria for a rating of 70 percent for glaucomatocyclitic crisis, both eyes, from September 15, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.75, 4.76, 4.80, 4.83a, 4.84, Diagnostic Codes 6013, 6076, 6079, 6080 (prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

By correspondence dated in March 2008 and March 2009 the Veteran was informed of the evidence and information necessary to substantiate the increased rating claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected eye disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In March 2008 the Veteran was informed that a disability rating and effective date would be assigned in the event of award of benefits, per Dingess.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for the Veteran's eye disability was granted in an August 2004 RO decision, and the Veteran's eye disability is currently rated as 60 percent disabling.  The Veteran's claim for an increased rating for service-connected eye disability was received on March 3, 2008.

The Veteran's eye disability has been rated by the RO under the provisions of Diagnostic Codes 6013-6076.  The Board notes that VA amended the regulations relevant to rating disabilities of the eye during the course of this appeal.  See 73 Fed. Reg. 66,543 (November 10, 2008).  This amendment is effective December 10, 2008 and applies to all applications for benefits received by VA on or after that date.  As the Veteran's increased rating claim was received prior to December 10, 2008, the amendment does not apply in this case.

Diagnostic Code 6013 concerns glaucoma and is rated on impairment of visual acuity or field vision.  In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  See Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

As to loss of field of vision, concentric contraction of visual field to 30 degrees but not to 15 degrees warrants a 50 percent rating for bilateral loss, and concentric contraction of visual field to 15 degrees but not to 5 degrees warrants a 70 percent rating for bilateral loss, while concentric contraction of visual field to 5 degrees warrants a 100 percent rating for bilateral loss.  Diagnostic Code 6080.

The Veteran has been assessed with Posner-Schlossman Syndrome (glaucomatocyclitic crisis) and glaucoma, and has reported having pain, burning, watering, and itching in his right eye and blurred vision in both eyes.  

While the October 2009 VA examiner has indicated that the Veteran's loss of visual field impairment is not related to service-connected eye disability, the Board notes that the RO has not made such a distinction (as shown by the June 2009 RO decision which increased the rating to 60 percent based on visual field impairment).  As the medical evidence does not specifically (in degrees of loss of field vision) differentiate between symptomatology attributed to a nonservice-connected disability and that which is attributed to a service-connected disability, the Board is precluded from doing so, and will continue to rate the Veteran under the provisions pertaining to loss of field vision without considering whether such loss is due to nonservice-connected disability.  Mittleider V. West, 11 Vet. App. 181, 182 (1998).

A September 15, 2009 VA ophthalmology record noted that the Veteran had undergone visual field testing that, when interpreted by a VA staff ophthalmologist, revealed left eye concentric contraction to 9-10 degrees, and right eye concentric contraction to 8 degrees.  As these findings show bilateral concentric contraction of visual field to 15 degrees but not to 5 degrees, a 70 percent rating, effective September 15, 2009, is warranted.  As such, the Board will determine whether a rating in excess of 60 percent is warranted for eye disability prior to September 15, 2009, and whether a rating in excess of 70 percent for eye disability from September 15, 2009 is warranted.

I.  Rating in excess of 60 percent prior to September 15, 2009

As noted, a 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.

At an April 2008 VA examination the Veteran's corrected distance visual acuity in the left eye was 20/100 and was 20/80 in the right eye.  At a July 2009 private eye examination the Veteran's corrected distance visual acuity in the left eye was 20/70 and was 20/70 in the right eye.  An August 2009 VA ophthalmology note indicated that the Veteran had corrected distance visual acuity (the left and right eyes were not distinguished) of 20/30 and 20/40.  These visual acuities are better than what is needed for a rating in excess of 60 percent under Diagnostic Codes 6064, 6068, 6072, 6075.

As for loss of field of vision prior to September 15, 2009, the Board notes that the April 2008 VA examiner indicated that the Veteran had only minimal contraction in the right eye and 20 degrees in the left eye.  As concentric contraction of visual field to 15 degrees but not to 5 degrees is not shown, a rating in excess of 60 percent for loss of filed vision prior to September 15, 2009 is not warranted.

II.  Rating in excess of 70 percent from September 15, 2009

At an October 2009 VA eye examination the Veteran was able to count fingers at three feet and had corrected distance visual acuity in the left eye of 20/200 and was 20/150 in the right eye.  As corrected visual acuity to 5/200, bilaterally, blindness in one eye (having only light perception), or anatomical loss of one or both eyes is not shown, a rating in excess of 70 percent (i.e, 100 percent) is not warranted from September 15, 2009, based on visual acuity.

As for loss of field of vision from September 15, 2009, the Board notes that the October 2009 VA examiner indicated that the Veteran had less than 10 degrees and in making that assessment had referenced the September 15, 2009 VA record that revealed left eye concentric contraction to 9-10 degrees, and right eye concentric contraction to 8 degrees.  As concentric contraction of visual field to 5 degrees is not shown, a rating in excess of 70 percent for loss of field vision from September 15, 2009 is not warranted.

The Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran, and the authors of the lay statements submitted in support of the Veteran's claim, are competent to give evidence about what he observes or experiences concerning his eye disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the eye disability symptoms and problems.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the rating currently assigned.

In sum, the Board finds that the evidence warrants a rating of 70 percent from September 15, 2009.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected eye disability is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his service-connected disability.  The evidence does not reflect that the Veteran's disability of the eyes, alone, has caused marked interference with his employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 60 percent for glaucomatocyclitic crisis, both eyes, prior to September 15, 2009, is denied.

A rating of 70 percent for glaucomatocyclitic crisis, both eyes, from September 15, 2009, is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


